Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN108987833A, hereinafter Siemens, in view of KIKO et al. (United States Patent Application Publication US 2012/0126747), hereinafter KIKO, and further in view of Li (United States Patent Application Publication US 2015/0130743), hereinafter Li.

1, Siemens teaches a data reader including a power supply and a first power supply contact; (Page 2 Last line-Page 3 1st line, “The charging state of the mobile terminal can be used to charge the mobile terminal by using a power adapter. Obviously, the mobile terminal includes a battery, and the mobile terminal can be powered by the battery inside the mobile terminal without using an external power source.” The mobile terminal with a battery is interpreted as a data reader including a power supply. Also, the mobile terminal or a data reader is connected with a power adapter. Thus, for the connection between the mobile terminal and the power adapter for charging the battery, the mobile terminal has a contact, which is interpreted as a data reader including a first power supply contact.)
a base unit configured to receive the data reader and to charge the power supply of the data reader when the data reader is coupled with the base unit, wherein the base unit comprises a second power supply contact that aligns with the first power supply contact when the data reader is received in the base unit (2nd line from the bottom of the page 2. “The charging state of the mobile terminal can be used to charge the mobile terminal by using a power adapter.” A power adapter, which is connected to the mobile terminal for charging the battery, is interpreted as the base unit to receive the data reader and charge the data reader. Also, for the connection to provide the power or current for charging the mobile terminal, which is interpreted as when the data reader is received in the base unit, the power adapter has a connector that is connected to the contact of the mobile terminal, which is interpreted as the base unit comprising a second power supply contact that aligns with the first power supply contact.) and
the processor configured to adjust an amount of current flowing between the first power supply contact of the data reader and the second power supply contact in the base unit responsive to the sensor detecting the approach of the user's hand. (Page 4 Lines 8-10 “Wherein, the sensor may include, but is not limited to, an acceleration sensor, a light sensor, a proximity sensor, a gyro sensor, a distance sensor, and a microphone sensor. The above sensors can be combined individually or in combination to measure the distance of the user from the mobile terminal.” Page 4 Lines 11-13 “it is first determined whether the user is using the mobile terminal, and then the sensor detects that the user is close to the mobile terminal, and reduces the charging current of the mobile terminal.” Page 5 Lines 35-38 “When the terminal 800 is close to the user, the central processing unit 801 notifies the charging management chip 803 to lower the charging current of the mobile terminal, that is, the charging current of the battery 804.” As the sensor detects the user close to the mobile terminal, the charging current of the mobile terminal, which is provided from the power adapter, is reduced. The amount of current is reduced or adjusted by the central processing unit, which is interpreted as the processor when the user is close to the mobile terminal. The close distance from the user with hands to use the mobile terminal is interpreted as responsive to the sensor detecting the approach of the user’s hand.)
However, Siemens does not teach to reduce or eliminate an electric arc between the first power supply contact and the second power supply contact when the data reader is removed from the base unit.
KIKO teaches to reduce or eliminate an electric arc between the first power supply contact and the second power supply contact when the data reader is removed from the base unit ([0028] handle 18 is connected to vehicle 14, and vehicle 14 responds back to system 10 so that system 10 electrically manages, or controls the flow of electrical current through wire conductors 28 carrying power signals in handle 18 and into vehicle 14 to allow electrical charging of battery 14 apart from independently mechanically managing a connection state of handle connector 42 in communication to vehicle inlet connector 22. Unplugging of electrical connection 52 from vehicle inlet connection 22 may not easily occur until electrical connection 52 is electrically broken, or in a high resistance state as seen by controller 89 of vehicle 14. [0039] “If the battery continued to be electrically charged while the handle is also being disconnected from the vehicle inlet connection, undesired electrical arcing across the terminals of the handle connector and vehicle inlet connection may result which may degrade these connections. Arcing may degrade these connections by causing material of terminals in these connections to break away resulting in high impedance in the connection which lowers the effective electrical conductivity in the connection.” As disclosed in MPEP 2111.04 I. Claim scope is not limited by claim language that suggests or makes optional but required steps to be performed, or by claim language to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. The claim language, “to reduce or eliminate an electric arc between the first power supply contact and the second power supply contact when the data reader is removed from the base unit,” simply expresses the intended result of a process step such as “to adjust an amount of current flowing between the first power supply contact of the data reader and the second power supply contact in the base unit responsive to the sensor detecting the approach of the user's hand.” However, for the purpose of the examination, examiner further cites the prior art of KIKO that teaches the claim language. Before the base unit or the handle is disconnected from the vehicle, the mechanical trigger or hall-sensor first triggers to stop the power or current from a contact of handle to a contact of the vehicle, which is interpreted as eliminate an electric arc between the first power supply contact and the second power supply contact in order to avoid undesirable arcing between the vehicle and the handle, which is interpreted as when the data reader is removed from the base unit.)
Siemens by incorporating the teaching of KIKO to stop the current flow between the power supply contacts to eliminate the electric arc between the power supply contacts when the contacts are disconnected. As recognized by KIKO, arcing degrades the connection by causing material of terminals in these connections to break away resulting in high impedance in the connection which lowers the effective electrical conductivity in the connection. ([0039]) Thus, by adjusting the current between connections to be electrically broken, the arcing between the connections can be eliminated. ([0028], [0039]) Therefore, it would be advantageous to incorporate the teaching of KIKO to stop the current flow between the power supply contacts to eliminate the electric arc between the power supply contacts when the contacts are disconnected in order to prevent degrading the connection.
However, Siemens in view of KIKO does not teach a sensor configured to detect an approach of a user’s hand.
Li teaches a sensor configured to detect an approach of a user’s hand. ([0020] “a gesture detector 24…the gesture detector 24 senses hand gestures…The gesture detector 24 then generates an output signal 32 that is proportional to the capacitance.” [0030] “As the user's hand 26 approaches the plate 90, the separation distance d decreases, causing the capacitance C to increase.” The change in capacitance for approach of the user’s hand generates an output signal by the gesture detector, which is interpreted as to detect an approach of a user’s hand. The gesture detector, which is a capacitive sensor, is interpreted as a sensor.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siemens in view of KIKO by incorporating the teaching of Li of a sensor configured to detect an approach of a user’s hand. Siemens teaches a sensor to detect an approach of a user to use the mobile terminal, which requires for the user to use hand controlling the mobile terminal. Li further improves upon Siemens by detecting an approach of a user’s hand. Since the user uses hands to operate the data reader or the mobile terminal, the sensor to detect the approach of the user’s hand improves the more accurate prediction of the usage of the data reader. Therefore, it would be advantageous to incorporate the teaching of Li of a sensor configured to detect an approach of a user’s hand in order to improve the accurate prediction of the data reader usage.

Regarding claim 2, Siemens in view of KIKO and further in view of Li teaches all the limitations of the data reading system of claim 1, as discussed above.
Siemens, as modified above, further teaches wherein the sensor comprises at least one of an infrared sensor, a light sensor, or a capacitive sensor. (Page 4 Lines 8-10 “Wherein, the sensor may include, but is not limited to, an acceleration sensor, a light sensor, a proximity sensor, a gyro sensor, a distance sensor, and a microphone sensor. The above sensors can be combined individually or in combination to measure the distance of the user from the mobile terminal.”)

Regarding claim 3, Siemens in view of KIKO and further in view of Li teaches all the limitations of the data reading system of claim 1, as discussed above.
Siemens, as modified above, further teaches wherein the processor is configured to reduce the amount of current used to charge the power supply of the data reader in the base unit responsive to the sensor detecting the approach of the user's hand. (Page 4 Lines 11-13 “it is first determined whether the user is using the mobile terminal, and then the sensor detects that the user is close to the mobile terminal, and reduces the charging current of the mobile terminal.” As discussed above in the claim 1, as the user approaches to the mobile terminal, the current provided by the power adapter to charge the battery of the mobile terminal is reduced. Furthermore, as discussed above in claim 1 and below, Li further teaches a sensor detecting the approach of the user’s hand.)
Li further teaches the sensor detecting the approach of the user’s hand. ([0030] “As the user's hand 26 approaches the plate 90, the separation distance d decreases, causing the capacitance C to increase.” As discussed above in claim 1, by detecting the change in capacitance as the user’s hand approaches the plate of the sensor, the sensor detects the approach of the user’s hand.)

Regarding claim 4, Siemens in view of KIKO and further in view of Li teaches all the limitations of the data reading system of claim 3, as discussed above. 
KIKO further teaches wherein the processor is configured to stop the current used to charge the power supply of the data reader in the base unit responsive to the sensor detecting an approach of the user's hand. ([0028] handle 18 is connected to vehicle 14, and vehicle 14 responds back to system 10 so that system 10 electrically manages, or controls the flow of electrical current through wire conductors 28 carrying power signals in handle 18 and into vehicle 14 to allow electrical charging of battery 14 apart from independently mechanically managing a connection state of handle connector 42 in communication to vehicle inlet connector 22. Unplugging of electrical connection 52 from vehicle inlet connection 22 may not easily occur until electrical connection 52 is electrically broken, or in a high resistance state as seen by controller 89 of vehicle 14. [0039] “If the battery continued to be electrically charged while the handle is also being disconnected from the vehicle inlet connection, undesired electrical arcing across the terminals of the handle connector and vehicle inlet connection may result which may degrade these connections. Arcing may degrade these connections by causing material of terminals in these connections to break away resulting in high impedance in the connection which lowers the effective electrical conductivity in the connection.” As discussed above in the claims 1 and 3, KIKO teaches to break electrical connection for the power to charge the battery of the vehicle between the vehicle and the handle, which is interpreted as to stop the current used to charge the power supply of the data, before the connections are physically disconnected or the handle is unplugged based on the signal from the sensor. Furthermore, as discussed above, Li teaches the sensor to detect the approach of the user’s hand. Therefore, Siemens in view of KIKO and further in view of Li teaches all the limitations of the claim 4.)

Regarding claim 5, Siemens in view of KIKO and further in view of Li teaches all the limitations of the data reading system of claim 3, as discussed above.
Siemens, as modified above, further teaches wherein the data reader comprises a handle for gripping the data reader, (As discussed above, Siemens teaches the mobile terminal, such as mobile phones, which includes a handle to grip the mobile phones.) and 
Li further teaches wherein the sensor is a capacitive sensor disposed within the handle of the data reader. ([0020] “a gesture detector 24…the gesture detector 24 senses hand gestures…The gesture detector 24 then generates an output signal 32 that is proportional to the capacitance.” [0030] “As the user's hand 26 approaches the plate 90, the separation distance d decreases, causing the capacitance C to increase.” The sensor or a gesture detector measures the change in the capacitance. As shown in Fig. 6, the sensor or the gesture detector is included in a smartphone, which is interpreted as the sensor disposed within the handle of the data reader.)

Regarding claim 10, Siemens in view of KIKO and further in view of Li teaches all the limitations of the data reading system of claim 1, as discussed above.
KIKO further teaches wherein the base unit is configured to charge the power supply of the data reader through conductive charging. ([0027] “Handle connector 42 and passage 40 are suitable to route any electrical signal through wire conductors 24 in handle 18 needed to charge battery 12 of vehicle 14.” As shown in Fig. 2, the handle or the base unit is connected through wires to the vehicle to charge the battery in the vehicle.)

Regarding claims 14, 15, and 16, the claims 14, 15, and 16 are the method claims of the apparatus claims 1, 3, and 4. The claims 14, 15, and 16 do not further teach of define the limitation over the limitations recited in the rejected claims above. Therefore, Siemens in view of KIKO and further in view of Li teaches all the limitations of the claims 14, 15, and 16.

s 6-8, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of KIKO and further in view of Li as applied to claims 1 and 14 above, and further in view of Sindia et al. (United States Patent Application Publication US 2017/0066334), hereinafter Sindia.

Regarding claim 6, Siemens in view of KIKO and further in view of Li teaches all the limitations of the data reading system of claim 1, as discussed above.
However, Siemens in view of KIKO and further in view of Li does not teach wherein the sensor is a capacitive sensor disposed within the base unit.
Sindia teaches wherein the sensor is a capacitive sensor disposed within the base unit. (Fig. 1 “Proximity sensor 180” [0027] “an infrared (IR) sensor 164”, [0028] “The proximity sensor 180 may comprise a capacitive proximity sensor configured to measure a change in capacitance.” The base unit or PTU 102 in Fig. 1 includes the proximity sensor to detect change in a capacitance due to a presence of a user, which is interpreted as a capacitive sensor.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siemens in view of KIKO and further in view of Li by incorporating the teaching of Sindia of a capacitive sensor within the base unit. As recognized by Sindia, the electromagnetic fields by induction charge need to be subject to certain requirements in order to ([0003]) By detecting the presence of the user using the capacitive sensor disposed within the base unit, which generates the electromagnetic fields, the frequency of operation, magnitude of fields, and power levels can be adjusted to meet the requirements for human exposure to radio frequency (RF) waves and electromagnetic radiation. ([0003]) Therefore, it would be advantageous to incorporate the teaching of Sindia a capacitive sensor within the base unit to detect the user in order to meet the requirement for human exposure to radio frequency (RF) waves and electromagnetic radiation.

Regarding claim 7, Seimens in view of KIKO and further in view of Li and further in view of Sindia teaches all the limitations of the data reading system of claim 6, as discussed above.
Li further teaches wherein the capacitive sensor comprises at least three pads disposed in a transverse direction of the base unit. ([0032] “As FIG. 10 illustrates, the gesture detector 24 may have a co-planar, linear arrangement of individual plates 90. As the user's hand 26 performs the gesture 28, the capacitance C (illustrated as reference numeral 30) changes.” As shown in Fig. 10 and Fig. 11, at least three capacitive sensors are arranged in co-planar, which is interpreted as in a transverse direction of the base unit.)

8, Seimens in view of KIKO and further in view of Li and further in view of Sindia teaches all the limitations of the data reading system of claim 6, as discussed above.
Li further teaches wherein the capacitive sensor detects a threshold change in capacitance in response to a specific gesture by a user. ([0034] “volumetric data describing the user’s hand 26 performing each different gesture 28.” As discussed above, based on the plurality of capacitive sensors as shown in Fig. 11 and Fig. 12, the changes in the capacitance detects the gestures of the user hand’s based on the volumetric data for different gestures, which is interpreted as a threshold change in capacitance in response to a specific gesture by a user.)

Regarding claim 11, Siemens in view of KIKO and further in view of Li teaches all the limitations of the data reading system of claim 1, as discussed above.
Sindia further teaches wherein the sensor is a capacitive sensor and the capacitive sensor is configured to predict the approach of the user's hand based, at least in part, on a threshold change in capacitance. ([0028] “The proximity sensor may comprise a capacitive proximity sensor configured to measure a change in capacitance.” [0073] “If it is determined at block 608 that the computed change in capacitance AC is equal to or below the threshold capacitance AC,h, this may indicate that no human tissue has been detected by the proximity sensor 180.” Based on the change in the capacitance of the capacitive sensor, when the user’s hand is away from the data reader, the capacitive sensor detects the approach of the user’s hand. The prediction of the approach of the user’s hand is interpreted as the change of the capacitance such as increase/decrease of the measured capacitance determines the hand is getting closer to the data reader.)

Regarding claim 18, Siemens in view of KIKO and further in view of Li teaches all the limitations of the method claim 14, as discussed above. 
Sindia further teaches determining if the data reader was removed from the base unit after adjusting the amount of current and after a predetermined amount of time if the data reader was not removed, then increasing the amount of current to charge the data reader in the base unit. (Determining if the data reader was removed from the base unit after adjusting the amount of current and after a predetermined amount of time if the data reader was not removed is interpreted as determining the data reader was not removed from the base unit even after a predetermined amount of time after reducing the amount of current based on the detection of the user’s hand. In order to increase the amount of current to charge the data reader in the base unit, it should be determined that the data reader is in the base unit. As shown in Fig. 5 and [0065], “the control module may operate the wireless charging apparatus to provide charging current at a reduced level to the Tx coil of the wireless charging apparatus, enabling a safe charging mode of the wireless charging apparatus.” [0066] “the control module may determine whether the user (human tissue) has been present in proximity to the wireless charging apparatus for a period of time that is greater than a threshold time period.” [0067] “If the user presence has been determined, at block 506 the control module may cause the charging current to increase, enabling a turbo charging mode of the wireless charging apparatus.” As discussed above, the control module, which includes the processor, reduces the charging current based on the determination of the approach of the user’s hand. Then, after a threshold time period, the user presence has been determined and the processor enables a turbo charging mode of the wireless charging apparatus, which is interpreted as increasing the current in the base unit to charge the power supply of the data reader. As discussed above, in order to charge the data reader, the data reader must be in the base unit.)

Regarding claim 20, Siemens in view of KIKO and further in view of Li teaches all the limitations of the method of claim 14, as discussed above.
Sindia further teaches wherein the base unit comprises a plurality of capacitive sensors and the amount of current applied to charge the data reader does not change until at least a predetermined number of the capacitive sensors detects a threshold change in capacitance. (Fig. 7. 706 “Information from at least one source indicates presence”, 708 “Resolve that human tissue is present in proximity to wireless charging apparatus”, 710 “Resolve that human tissue is not present in proximity to wireless charging apparatus”. [0026] As discussed above, the wireless charging apparatus, which is interpreted as the base unit, includes plurality of sources, which is interpreted as the capacitive sensor. As shown in Fig. 7, if at least one source, which is interpreted as at least a predetermined number of the capacitive sensors, does not detect the user’s hand, a resolution that human tissue is not present, which is interpreted as not changing the current in the base unit.)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of KIKO and further in view of Li as applied to claim 14 above, and further in view of Tamburrini et al. (United States Patent Application Publication US 2011/0290889), hereinafter Tamburrini.

Regarding claim 19, Siemens in view of KIKO and further in view of Li teaches all the limitations of the method of claim 14, as discussed above.
However, Siemens in view of KIKO and further in view of Li does not teach activating the data reader responsive to the sensor detecting the approach of the user's hand.
Tamburrini further teaches activating the data reader responsive to the sensor detecting the approach of the user's hand. ([0057] “If the unit is in a sleep or power-save mode, the unit may wake-up in response to moving, touching, tapping, or shaking of the housing” Touching and tapping of the housing by the user’s hand is interpreted as detecting the approach of the user’s hand. In response to detecting the approach of the user’s hand, the unit or the data reader is waken up, which is interpreted as activating the data reader.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siemens in view of KIKO and further in view of Li by incorporating the teaching of Tamburrini to activate the data reader responsive to the sensor detecting the approach of the user's hand. As the data reader is activated before the user grasps the data reader by detecting the approach of the user’s hand, the data reader is already ready to perform the process such as scanning barcodes when the user starts scanning, which improves the user experience. Therefore, it would be advantageous to incorporate the teaching of Tamburrini to activate the data reader responsive to the sensor detecting the approach of the user's hand in order to improve the user experience.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of KIKO and further in view of Li and further in view of Sindia as applied to claim 11 above, and further in view of Ruff et al. (United States Patent Application Publication US 2013/0103207), hereinafter Ruff.

Regarding claim 12, Siemens in view of KIKO and further in view of Li and further in view of Sindia teaches all the limitations of the data reading system of claim 11.
However, Siemens in view of KIKO and further in view of Li and further in view of Sindia does not teach wherein the threshold change in capacitance adapts over time to better predict removal of the data reader from the base unit.
Ruff teaches wherein the threshold change in capacitance adapts over time to better predict removal of the data reader from the base unit. (1702 “Read a history of sensor response over a time interval”, 1704 “Determine physical closeness events”, 1706 “Threshold change?”, 1708 “Update threshold”. Sindia teaches measuring the changes in the capacitance using the capacitive sensors to predict removal of the data reader from the base unit as discussed above. Ruff teaches that based on measurements of the sensors over a timer interval, the optimization of the operation, threshold is updated, which is interpreted as adapting over time for better prediction.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siemens in view of KIKO and further in view of Li and further in view of Sindia by incorporating the teaching of Ruff for the threshold change adapting over time for the better prediction. They are all directed toward controlling a device based on the sensors. As recognized by Ruff, improvements in the devices can substantial increase energy efficiency. ([0003]) 

Regarding claim 17, the claim 17 is the method claims of the apparatus claims 11 and 12. The claim does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Siemens in view of KIKO and further in view of Li and further in view of Sindia and further in view of Ruff teaches all the limitations of the claim 17.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of KIKO and further in view of Li and further in view of Sindia as applied to claim 11 above, and further in view of Tanimoto et al. (United States Patent Application Publication US 2007/0216174), hereinafter Tanimoto.

Regarding claim 13, Siemens in view of KIKO and further in view of Li and further in view of Sindia teaches all the limitations of the data reading system of claim 11.
Siemens in view of KIKO and further in view of Li and further in view of Sindia does not teach a locking mechanism that is triggered responsive to the capacitive sensor detecting a threshold change in capacitance due to the user removing their hand from the data reader or the user's hand approaching the data reader.
Tanimoto teaches a locking mechanism that is triggered responsive to the capacitive sensor detecting a threshold change in capacitance due to the user removing their hand from the data reader or the user's hand approaching the data reader. ([0027] “While the lock and unlock signal circuit 15 is in operation, a user's hand comes close to or comes in contact with the unlock capacitive sensor 21 or a lock capacitive sensor 22 of the door handle 1, then the lock and unlock signal circuit 15 outputs the unlock signal or the lock signal. Consequently, the door lock ECU 8 brings the door opening and closing mechanism into the lock state or the unlock state based on either one of the unlock and lock signals.” The changes in capacitance measured by the capacitive sensor of the handle, which is interpreted as detecting a threshold change in capacitance, is caused when a user’s hand comes close, which is interpreted the user removing their hand from the data reader. Based on the change in the capacitance, the locking mechanism of the handle is opened or closed, which is interpreted as a locking mechanism that is triggered responsive to the capacitive sensor detecting a threshold change in capacitance.)
Siemens in view of KIKO and further in view of Li and further in view of Sindia by incorporating the teaching of Tanimoto of a locking mechanism with the capacitive sensors and a proximity of a user’s hand. By locking or unlocking the device based on determination of the proximity of a user’s hand, the device can be securely locked without interrupting the use of the device when is needed. Thus, it would be advantageous to incorporate a locking mechanism with the capacitive sensors and a proximity of a user’s hand to improve the safety and security without jeopardizing the convenient use of the device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of KIKO and further in view of Li as applied to claim 1 above, and further in view of ZHANG et al. (United States Patent Application Publication US 2019/0229538), hereinafter ZHANG.

Regarding claim 21, Siemens in view of KIKO and further in view of Li teaches all the limitations of the data reading system of claim 1, as discussed above. 
However, Siemens in view of KIKO and further in view of Li does not teach wherein the processor reduces the current flowing between the first power supply 
ZHANG, as modified above, further teaches wherein the processor reduces the current flowing between the first power supply contact of the data reader and the second power supply contact in the base unit to between 1 and 3 amps. ([0124] “After the device to be charged agrees the adapter to charge the device to be charged in the second charging mode, the communication procedure proceeds to stage 2.” [0133] “When the adapter determines that the charging interface is in poor contact,…the adapter quits the second charging mode and then the communication procedure is reset and proceeds to stage 1.” [0102] “The first charging mode can be a normal charging mode…Under normal charging mode, the adapter outputs a relatively small current (typically less than 2.5 A)…under the quick charging mode, the adapter can output a relatively large current (typically greater than 2.5A, such as 4.5 A, 5 A or higher).” From the stage 1 to the stage 2, the charging mode is changed from the first charging mode or normal charging mode with less than 2.5 A to the second charging mode with higher current. When abnormal condition or poor contact is determined, the charging mode is reset to the stage 1 with the first charging mode less than 2.5 A, which is interpreted as reducing the current between the power supply contacts between 1 and 3 amps.)
Siemens in view of KIKO and further in view of Li by incorporating the teaching of ZHANG to reduce the current between power supply contacts to between 1 and 3 amps. As recognized by ZHANG, one feasible solution for fast charging is to adopt a large current. ([0004]) However, the heating problem of the device becomes serious. ([0004]) Furthermore, the higher the current increases the probability to induce the electric arcing between the power supply contacts. Thus, when the poor contact is detected, by reducing the current such as less than 2.5 A, the risk of heating and electric arcing can be reduced. Therefore, it would be advantageous to incorporate the teaching of ZHANG to reduce the current between power supply contacts to between 1 and 3 amps in order to reduce the risk of the heating and the electric arcing.


Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (United States Patent Application Publication US 2014/0285218), hereinafter CHANG, in view of KIKO et al. (United States Patent Application Publication US 2012/0126747), hereinafter KIKO.

1, CHANG teaches a data reader including a power supply and a first power supply contact; ([0004] “The electric devices almost depend on the mains supply to operate and the socket serves a medium of electrical connection between the electric devices and the mains supply.” The electronic devices that are connected to the outlet or the base unit to supply )
a base unit configured to receive the data reader (As shown in Fig. 3, the base unit or the socket receives an object or the power contact of the electronic device, which is interpreted as a base unit configured to receive the data reader.)
wherein the base unit comprises a second power supply contact that aligns with the first power supply contact when the data reader is received in the base unit; (As shown in Fig. 3, the base unit or the socket receives an object or the power contact of the electronic device, which is interpreted as the first power supply contact, in the holes of the socket base, which is interpreted as a second power supply contact. Furthermore, the power contacts of the base unit and the data reader are aligned as shown in Fig. 3, when the data reader is connected or received in the base unit.)
a sensor configured to detect an approach of a user's hand; ([0021] “The capacitance sensing circuit 400 is preferably disposed on a PCB and on the inner surface 102 of the cover plate 100. The capacitance sensing circuit 400 can also be integrated into a chip which is disposed on the inner surface 102 of the cover plate 100.” [0023] “The above-mentioned detection electrode 500 has a capacitance value which will be affected to vary when an object (e.g., a user's hand) approaches. The closer the object approaches the detection electrode 500, the more significantly the capacitance value varies. When the capacitance value varies, the capacitance sensing circuit 400 sends a signal to open the relay 200 to stop the power supply from the mains supply for the socket base 300.”) and 
a processor in operable communication with the sensor and the base unit, ([0022] “The capacitance sensing circuit 400 is preferably disposed on a PCB and on the inner surface 102 of the cover plate 100. The capacitance sensing circuit 400 can also be integrated into a chip which is disposed on the inner surface 102 of the cover plate 100. The capacitance sensing circuit 400 is electrically connected to the relay 200. The detection electrode 500 is preferably a metal sheet which is disposed on the inner surface 102 of the cover plate 100 and electrically connected to the capacitance sensing circuit 400.” [0023] “The above-mentioned detection electrode 500 has a capacitance value which will be affected to vary when an object (e.g., a user's hand) approaches. The closer the object approaches the detection electrode 500, the more significantly the capacitance value varies. When the capacitance value varies, the capacitance sensing circuit 400 sends a signal to open the relay 200 to stop the power supply from the mains supply for the socket base 300.”The detection electrode, which is interpreted as a sensor, communicates with the capacitance sensing circuit, which is interpreted as a processor in operable communication with the sensor. Furthermore, based on the capacitance values measured by the sensor changes, the capacitance sensing circuit sends a signal to the relay, which is interpreted as a processor in operable communication with the base unit.) the processor configured to adjust an amount of current flowing between the first power supply contact of the data reader and the second power supply contact in the base unit responsive to the sensor detecting the approach of the user's hand ([0023] “The above-mentioned detection electrode 500 has a capacitance value which will be affected to vary when an object (e.g., a user's hand) approaches. The closer the object approaches the detection electrode 500, the more significantly the capacitance value varies. When the capacitance value varies, the capacitance sensing circuit 400 sends a signal to open the relay 200 to stop the power supply from the mains supply for the socket base 300.” )
However, CHENG does not teach a base unit to charge the power supply of the data reader when the data reader is coupled with the base unit and to reduce or eliminate an electric arc between the first power supply contact and the second power supply contact when the data reader is removed from the base unit.
KIKO teaches a base unit to charge the power supply of the data reader when the data reader is coupled with the base unit (As shown in Fig. 2, the handle of the charging station is connected to the vehicle to charge the battery of the vehicle. [0027] “Handle connector 42 and passage 40 are suitable to route any electrical signal through wire conductors 24 in handle 18 needed to charge battery 12 of vehicle 14.”) and to reduce ([0028] handle 18 is connected to vehicle 14, and vehicle 14 responds back to system 10 so that system 10 electrically manages, or controls the flow of electrical current through wire conductors 28 carrying power signals in handle 18 and into vehicle 14 to allow electrical charging of battery 14 apart from independently mechanically managing a connection state of handle connector 42 in communication to vehicle inlet connector 22. Unplugging of electrical connection 52 from vehicle inlet connection 22 may not easily occur until electrical connection 52 is electrically broken, or in a high resistance state as seen by controller 89 of vehicle 14. [0039] “If the battery continued to be electrically charged while the handle is also being disconnected from the vehicle inlet connection, undesired electrical arcing across the terminals of the handle connector and vehicle inlet connection may result which may degrade these connections. Arcing may degrade these connections by causing material of terminals in these connections to break away resulting in high impedance in the connection which lowers the effective electrical conductivity in the connection.” As disclosed in MPEP 2111.04 I. Claim scope is not limited by claim language that suggests or makes optional but required steps to be performed, or by claim language to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. The claim language, “to reduce or eliminate an electric arc between the first power supply contact and the second power supply contact when the data reader is removed from the base unit,” simply expresses the intended result of a process step such as “to adjust an amount of current flowing between the first power supply contact of the data reader and the second power supply contact in the base unit responsive to the sensor detecting the approach of the user's hand.” However, for the purpose of the examination, examiner further cites the prior art of KIKO that teaches the claim language. Before the base unit or the handle is disconnected from the vehicle, the mechanical trigger or hall-sensor first triggers to stop the power or current from a contact of handle to a contact of the vehicle, which is interpreted as eliminate an electric arc between the first power supply contact and the second power supply contact in order to avoid undesirable arcing between the vehicle and the handle, which is interpreted as when the data reader is removed from the base unit.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHANG by incorporating the teaching of KIKO to stop the current flow between the power supply contacts to eliminate the electric arc between the power supply contacts when the contacts are disconnected. As recognized by KIKO, arcing degrades the connection by causing material of terminals in these connections to break away resulting in high ([0039]) Thus, by adjusting the current between connections to be electrically broken, the arcing between the connections can be eliminated. ([0028], [0039]) Therefore, it would be advantageous to incorporate the teaching of KIKO to stop the current flow between the power supply contacts to eliminate the electric arc between the power supply contacts when the contacts are disconnected in order to prevent degrading the connection.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/21/2021, with respect to the rejection of claims 1-5, 10, 11, 14-16, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of CN108987833 to teach a mobile terminal charging method and mobile terminal to reduce the charging current of the mobile terminal when the user is close to the mobile terminal, CHANG (United States Patent Application Publication US 2014/0285218) to teach a socket capable of detecting approaching object used to be electrically connected to a main supply and based on detecting an object including a user’s hand by the capacitance sensing circuit and the detection electrode, stopping the power supply from the main power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN105652915A teaches a method and an equipment to adjust the current to charge the electronic device based on the detection the user close to the electronic device using a capacitive sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.K./Examiner, Art Unit 2187                

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187